Citation Nr: 1633344	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-33 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had service in the National Guard from October 1959 to April 1960, active duty service in the Army from May 1961 to October 1965, and service in the National Guard from October 1964 to September 1967, March 1975 to February 1979, and August 1986 to October 1998.

As will be discussed, this appeal comes to the Board of Veterans' Appeals (Board) from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter the Agency of Original Jurisdiction (AOJ)).

The issue that was certified to the Board was whether new and material evidence was presented to reopen the Veteran's claim for service connection for back disability.  However, careful review of the record reflects the initial September 2003 rating decision never became final.  Instead, in October 2003 the Veteran filed a timely notice of disagreement, and following a November 2004 statement of the case, submitted a timely substantive appeal in November 2004.  In March 2007, the Veteran submitted a written statement requesting his claim for service connection for a back injury "be deferred until such time as I have the opportunity to obtain more evidence and more information to substantiate my claim."  The RO improperly treated this statement as a request to withdraw his appeal.  However, the Board has reviewed the written statement and finds it did not include an intent to withdraw his appeal, but instead requests an extension of time in which to file additional evidence.  38 C.F.R. § 20.204.  Cf. DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (holding that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant).

Therefore, the Board finds that the Veteran's March 2007 statement did not withdraw his November 2004 substantive appeal, and the matter has remained pending since then.  Because the Veteran's initial September 2003 rating decision remains on appeal, no new and material evidence is required to reopen this claim.  Accordingly, the issue has been framed as a claim for service connection, as reflected above.

In June 2016, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current back disability, at least in part, began during and continued since his 1975 period of ACDUTRA service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a low back disability.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38°U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service in the Armed Forces includes any active military, naval, or air service.  Also included is any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or injury which incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a). 

ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, including full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d).  

Annual training is an example of active duty for training, while weekend drills are inactive duty training.  See Latsch v. Shinseki, 08-1484, 2009 WL 3157557 (Vet. App. Sept. 30, 2009) (non-precedential) ("inactive duty for training means non-full time duty for reservists as prescribed by the Secretary of each military department (commonly in the form of weekend drills and two-week yearly training periods))."  38 U.S.C.A. § 101(23)(A)).  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited "for any persuasiveness or reasoning it contains").

Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  The term "injury" denotes harm from external trauma, while the term "disease" refers to some type of internal infection or degenerative process.  VAOPGCPREC 04-2002.

In this case, the Veteran has consistently asserted that his current back disability is due, at least in part, to his injury to his back during a period of his ACDUTRA annual training with the National Guard in June 1975.  For reasons that will be discussed below, the Veteran's appeal is granted.

The available service treatment records have been reviewed and carefully considered, however do not contain any medical records documenting the Veteran's described back injury in June 1975.  However, the Board notes it appears the Veteran's service treatment records are incomplete, and may not include all records from his periods of National Guard duty.  Nevertheless, because the Veteran's appeal is granted, any failure to obtain all service treatment records is harmless error.

During his June 2016 hearing, the Veteran provided detailed testimony regarding his back injury during ACDUTRA in 1975.  Specifically, he described that in June of 2015 he was completing his two weeks of annual training with the 3rd Battalion of Joint Special Forces at Eglin Air Force Base in Florida.  On the day in question, he was lifting several heavy ruck sacks into a truck and felt his back pop.  After his back popped he had to be assisted to the field clinic because he could not walk on his own, and was placed on bed rest for the remainder of the training period.  See hearing transcript pgs 5-7.  Because the Veteran consistently described this injury with great detail, his consistent and credible lay statements regarding this matter are highly probative.

Furthermore, the claims file also includes a written statement from the group surgeon for the Veteran's battalion in 1975, Dr. T.H., first received by the VA in June 2005.  In this June 2005 letter, Dr. T.H. describes the Veteran's injury to his back with details that are consistent with the Veteran's lay testimony.  Notably, Dr. T.H. corroborates that the Veteran was treated at the field clinic and placed on bed rest.  Due to the Veteran's consistent and credible lay statements, combined with the "buddy statement" from Dr. T.H., the Board finds the evidence is sufficient to establish the Veteran injured his back in the manner described during a period of ACDUCTRA in June of 1975.  Accordingly, the first element of service connection, the presence of an in-service event, is met.

Furthermore, a magnetic resonance imaging (MRI) scan from March 2004, during the period on appeal, revealed central canal stenosis at L4-L5 with some lateral recess narrowing flattening the proximal bilateral L5 nerve roots as they exit the thecal sac.  Therefore, the presence of a current disability is also established.  Accordingly, the Board will turn to the question of whether the Veteran's current back disability began during, or was otherwise caused by, his 1975 in-service injury.

Throughout the period on appeal, the Veteran has consistently described experiencing continuous back in his back ever since his 1975 in-service injury.  His testimony is supported by the available, contemporaneous medical evidence.  For example, in an April 1976 report from an Army examination, the Veteran was noted to have mild backache after a lifting injury, although this mild pain was noted to be "NCD," not considered disabling.  Because the Veteran's competent lay statements consistently described pain ever since his 1975 in-service injury, and his statements are supported by the contemporaneous service treatment records, the evidence reflects the Veteran experienced ongoing back pain on a continuous basis ever since his 1975 injury.  See 38 C.F.R. § 3.303(b).

The evidence reflects the Veteran was involved in a motor vehicle accident in 1994, however during his hearing the Veteran testified the accident was minor in nature and resulted in only limited damage to the car.  See hearing transcript pg. 9.  The Veteran further described that this mild car accident made his existing back pain since service worse.  Id. at pg. 16.

The contemporaneous motor vehicle accident reported noted the Veteran complained of soreness in the lower back muscles and was diagnosed with mild strain.  In an x-ray from March 1994, chronic wedging of the L3 vertebra was shown.  In a July 1994 private treatment record, his physician explained his old compression fracture of his lumbar spine at L3 was complicated by the recent motor vehicle accident.  Finally, Dr. T.H. also opined the Veteran's minor motor vehicle accident "only perpetuated a higher level of pain in the lumbar area" and "chronic pain had been in the lumbar spine at L4-L5, compressing the L5 nerve root" since his 1975 in-service injury.  Therefore, the evidence, including contemporaneous medical records, reflects the Veteran's post-service car accident only increased his existing back pain from his in-service injury.

In January 2007, the Veteran was provided with a VA examination.  The examiner opined the Veteran's current lumbar degenerative disc disease with moderate mechanical low back pain was less likely as not caused by, or due to, his in-service trauma.  Instead, the examiner opined the Veteran's current back disorder was consistent with the normal aging process.  Although the Veteran had intervertebral narrowing, the examiner opined he did not demonstrate the wedging of vertebrae consistent with a prior compression fracture.

In reviewing all the evidence as a whole, the Board finds the Veteran's consistent lay statements, contemporaneous medical evidence, and the private opinion from Dr. T.H. together outweigh the negative nexus opinion from the January 2007 VA examiner.  Furthermore, VA regulations provide if the evidence for and against the Veteran's claim is at the very least in relative equipoise, and reasonable doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, the Board finds the majority of the probative evidence reflects the Veteran experienced a continuous low back pain disorder ever since his 1975 in-service injury which contributed to, in combination with his mild 1994 motor vehicle accident, his currently back disability.  Accordingly, the elements of service connection have been met, and the Veteran's appeal is granted.

Because this constitutes a full grant of all benefits sought on appeal, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).





ORDER

Entitlement to service connection for a back disability is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


